PER CURIAM:
In an extensively detailed opinion, the District Judge found as a fact that there was no necessity for the hair style regulations promulgated by the Hillsbor-ough County School Board, 322 F.Supp. 286. On the record, these findings are not clearly erroneous.
The judgment of the District Court, therefore, is affirmed, Ferrell v. Dallas Independent School District, 5 Cir., 1968, 392 F.2d 697; Griffin v. Tatum, 5 Cir., 1970, 425 F.2d 201.
Affirmed.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.
WISDOM, Circuit Judge, not participating.